Case: 1:20-cv-05264 Document #: 4-5 Filed: 09/08/20 Page 1 of 8 PageID #:87




                                                                     EXHIBIT 5
Case: 1:20-cv-05264 Document #: 4-5 Filed: 09/08/20 Page 2 of 8 PageID #:88




                                                                    EXHIBIT 5
Case: 1:20-cv-05264 Document #: 4-5 Filed: 09/08/20 Page 3 of 8 PageID #:89




                                                                     EXHIBIT 5
Case: 1:20-cv-05264 Document #: 4-5 Filed: 09/08/20 Page 4 of 8 PageID #:90




                                                                    EXHIBIT 5
Case: 1:20-cv-05264 Document #: 4-5 Filed: 09/08/20 Page 5 of 8 PageID #:91




                                                                     EXHIBIT 5
Case: 1:20-cv-05264 Document #: 4-5 Filed: 09/08/20 Page 6 of 8 PageID #:92




                                                                     EXHIBIT 5
Case: 1:20-cv-05264 Document #: 4-5 Filed: 09/08/20 Page 7 of 8 PageID #:93




                                                                     EXHIBIT 5
Case: 1:20-cv-05264 Document #: 4-5 Filed: 09/08/20 Page 8 of 8 PageID #:94




                                                                     EXHIBIT 5
